

114 HCON 169 IH: Establishing a Joint Committee on the Organization of Congress.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. CON. RES. 169IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. LaHood (for himself, Mr. Lipinski, Mr. Rodney Davis of Illinois, Mr. Moulton, Mr. Brendan F. Boyle of Pennsylvania, Mr. Byrne, Ms. Stefanik, Mr. Cooper, Mr. Ashford, Mr. Kind, Mr. Moolenaar, Mr. Messer, Mr. Huffman, Mr. Walz, Mr. Vargas, Mr. Peters, Mr. Costa, Mr. Issa, Mr. Denham, Mr. Thornberry, Mr. Bishop of Utah, Mr. Griffith, Mr. Bost, Mr. Renacci, Mr. Stivers, Mr. Kinzinger of Illinois, Mr. Dold, Mr. Curbelo of Florida, Mr. Rooney of Florida, Mr. Young of Iowa, Mr. Coffman, Mr. Gibson, Mr. Rouzer, Mr. Yoder, Mr. Reed, Mr. Valadao, Mr. Clawson of Florida, Mr. Hultgren, and Mr. Roskam) submitted the following concurrent resolution; which was referred to the Committee on RulesCONCURRENT RESOLUTIONEstablishing a Joint Committee on the Organization of Congress.
	
		1.Establishment of Committee
 (a)Establishment and membershipThere is established an ad hoc Joint Committee on the Organization of the Congress (referred to as the Committee) to be composed of—
 (1)12 members of the Senate— (A)6 to be appointed by the majority leader; and
 (B)6 to be appointed by the minority leader; and (2)12 members of the House of Representatives—
 (A)6 to be appointed by the Speaker; and (B)6 to be appointed by the minority leader.
 (b)Ex officio membersThe majority leader and the minority leader of the Senate and the majority leader and the minority leader of the House of Representatives shall be ex officio, voting members of the Committee, but shall not be counted for the purpose of ascertaining the presence of a quorum of the Committee.
			(c)Organization of committee
 (1)A chairman from each House shall be designated from among the members of the Committee by the majority leader of the Senate and the Speaker of the House of Representatives.
 (2)A vice chairman from each House shall be designated from among the members of the Committee by the minority leader of the Senate and the minority leader of the House of Representatives.
 (3)The Committee may establish subcommittees comprised of only members from one House, who may consider only matters related solely to that House.
				(4)
 (A)No recommendation shall be made by the Committee except upon a majority vote of the members representing each House, respectively.
 (B)Notwithstanding subparagraph (A), any recommendation with respect to the rules and procedures of one House which only affects matters related solely to that House may only be made and voted on by the members of the committee from that House, and upon its adoption by a majority of such members shall be considered to have been adopted by the full Committee as a recommendation of the Committee. Once such recommendation is adopted, the full Committee may vote to make an interim or final report containing any such recommendation.
					2.Study of organization and operation of the Congress
 (a)In generalThe Committee shall make a full and complete study of the organization, operations, functions, and relevant interactions of the Members of Congress and make recommendations that serve the following objectives:
 (1)Making the operations and the organization of the Congress more effective and more efficient. (2)Making the Congress and its members more accountable to the citizens they serve.
 (3)Improving the relationships between the Houses of Congress. (4)Improving the relationships between and among other branches of the Government, particularly relative to the congressional oversight of those branches.
 (5)Improving the orderly, timely, and effective consideration and disposal of legislation. (6)Improving the relationships among both elected Members of the Congress and the staff of those Members, particularly relating to relationships between the minority and majority Members.
 (7)Improving the relationship between members and the citizens they serve, especially in the opportunities citizens have to participate in the process of governing.
 (b)Additional matter To be studiedThe Committee shall also include in its study the role of the standing, select, and special committees and their effectiveness in addressing legislative responsibilities, particularly those involving the authorization of Federal programs and agencies and the future fiscal impact of entitlement programs.
			3.Authority and employment and compensation of staff
 (a)Authority of committeeThe Committee or any of its subcommittees may— (1)sit and act at such places and times as the Committee, or any duly authorized subcommittee thereof, determines are appropriate during the sessions, recesses, and adjourned periods of Congress; and
 (2)require the attendance of witnesses and the production of books, papers, and documents, administer oaths, take testimony, and procure printing and binding.
				(b)Appointment and compensation of staff
 (1)The Committee may appoint and fix the compensation of such experts, consultants, technicians, and clerical personnel as it deems necessary, but shall utilize existing staff to the extent possible. Staff shall be compensated and reimbursed in accordance with current rules, statutes, practices, and procedures under which congressional staff are currently compensated and reimbursed for their official expenses.
 (2)The Committee may utilize such voluntary and uncompensated services as it deems necessary and may utilize the services, information, facilities, and personnel of other agencies of the legislative branch.
 (c)WitnessesWitnesses requested to appear before the Committee shall be reimbursed for travel, subsistence, and other necessary expenses incurred in traveling to and from Committee proceedings.
 (d)ExpensesThere shall be paid out of the applicable accounts of the House of Representatives such sums as may be necessary for one-half of the expenses of the Committee. Such payments shall be made on vouchers signed by the chairman or vice chairman of the Committee who is a Member of the House of Representatives, as the case may be, and approved in the manner directed by the Committee on House Administration of the House of Representatives. Amounts made available under this paragraph shall be expended in accordance with regulations prescribed by the Committee on House Administration of the House of Representatives.
			4.Committee report
 The Committee shall report its findings to the House of Representatives and the Senate not later than the conclusion of each session of Congress during which the Committee is authorized. The report at the conclusion of each session shall include recommendations of the Committee for its continuation or designation of a similar entity to continue the pursuit of improvements in the congressional process.
		